DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Os (US Patent 5,658,595) (already of record) in view of Adams et al. (US Patent Application Publication 2007/0166441) (already of record) and Iwashita et al. (US Patent Application Publication 2013/0183196) (already of record).
Regarding claim 1, Van Os discloses an apparatus for spraying a disinfection composition on products (col. 5 lines 22-40) (Figs. 1-2, sheets 1-2 of 3) comprising:
a conveyer (1) configured to have the products placed thereon (col. 5 lines 22-64);
a drying chamber (reads on being a first chamber) (22) (col. 6 lines 18-22) and a treatment chamber (reads on being a second chamber) (4) (col. 5 lines 24-26) provided to a horizontally traveling portion of the conveyor (col. 5 lines 24-26, col. 6 lines 18-24) (Fig. 1);
nozzles (31) that blast air from both sides of the conveyor to surfaces of products in the first chamber (22) (para. 6 lines 18-32, 55-61) (Fig. 4) (the aforementioned citations mention that the temperature of the air can be controlled through heating means and therefore the nozzles 31 are fully capable of blasting heated, i.e., hot, air which would allow the nozzles to serve as preheating nozzles);
spray nozzles (14) that spray hydrogen peroxide water from both sides of the conveyer in a direction crossing the conveyer in the chamber in the second chamber (4) so as to adhere the hydrogen peroxide water to surfaces of the products on the conveyer (col. 5 lines 22-55) (Figs. 1-2); and
a booster (11) that blows air to mix with the hydrogen peroxide water (col. 5 lines 24-60).
As to the claim limitation of the apparatus being for sterilizing a preform, it has been held that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). As to the limitation of a preform having a bottom tubular shape being laid in an irregular lying state on the conveyer, the preform is material worked upon by the 
Van Os is silent as to (i) wherein center openings of the spray nozzles are provided on side walls of the second chamber at a height lower than openings of the preforms lying on the container and adhering the hydrogen peroxide water to inner and outer surfaces of the preforms; and as to (ii) a nozzle that jets hot air to mix the hot air with the hydrogen peroxide water.
As to (i), Adams et al. discloses an apparatus for disinfecting a product (10) (para. 9) (Fig. 1, sheet 1 of 1) comprising a conveyer (16) on which a number of products are laid (para. 9-10), a chamber provided to a horizontally traveling portion of the conveyer (para. 9) (Fig. 1), and spray nozzles that spray hydrogen peroxide water (para. 9-13), wherein the spray nozzles are positioned on opposite side walls (18a, 18b) of the chamber such that they spray the hydrogen peroxide water from both sides of the conveyer in a direction crossing the conveyer so as to adhere the hydrogen peroxide water to surfaces of the products (para. 9-10) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the hydrogen peroxide water spray nozzles disclosed by Van Os to be provided such that centers of openings thereof are on side walls of the second chamber, as taught by Adams et al., as such a modification simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting a horizontal nozzle arrangement (see 
As to the limitation of the spray nozzles spraying hydrogen peroxide water so as to adhere the hydrogen peroxide water to inner and outer surfaces of the preform on the conveyer, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (MPEP §2114). The spray nozzles taught by Van Os in view of Adams et al. are fully capable of spraying so as to adhere the hydrogen peroxide water to inner and outer surfaces of a preform on the conveyer, because the spray nozzles spray the hydrogen peroxide water from both sides of the conveyer onto objects thereon and could therefore adhere the hydrogen peroxide water both to an inner surface (e.g., via an opening of a preform placed on the container) and an outer surface (e.g., a side or bottom exterior surface of the preform opposite the opening).
As to the limitation of centers of openings of the spray nozzles being provided on the side walls at a height lower than centers of openings of the preforms lying on the conveyor this is a recitation of intended use as it is directed to the use of preforms which are not a positively recited part of the claimed apparatus. The prior art spray nozzles and corresponding centers of openings thereof necessarily have a height at which they are provided on the side walls (see Fig. 1 of Adams et al.), and in operation of the apparatus a user could place preforms having a size and shape such that centers of openings of the preforms are higher than those of the spray nozzles. Therefore, the prior art apparatus is fully capable of operating in the manner claimed.
As to (ii), Iwashita et al. discloses an apparatus for sterilizing a plastic container (para. 1, 18) (Figs. 1-2, sheets 1-2 of 2) comprising a nozzle (1) for spraying a sterilant onto the container (para. 5, 18). The nozzle (1) is connected to a source of hydrogen peroxide water such that the hydrogen peroxide 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the spray nozzles disclosed by Van Os to further comprise a nozzle that jets hot air to mix with the hydrogen peroxide water, rather than the air booster already disclosed by Van Os, as Iwashita et al. discloses equipping a nozzle for spraying a sterilant with such a hot air supply nozzle for the purpose of providing a mixed hot air/hydrogen peroxide water sterilant which is more effective for sterilizing objects than hydrogen peroxide mist alone, and the skilled artisan would have been motivated to provide a sterilant that is recognized in the art to have increased efficacy. 

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersson et al. (US Patent 5,258,162) (already of record) in view of Adams et al. (US Patent Application Publication 2007/0166441) (already of record) and Iwashita et al. (US Patent Application Publication 2013/0183196) (already of record).
Regarding claim 1, Andersson et al. discloses an apparatus for sterilizing containers (col. 4 lines 5-22) (Fig. 1, sheet 1 of 3) comprising:
a conveyer (4) on which a number of containers are laid (col. 4 lines 5-22) (Fig. 1);
first (27) and second (28) chambers provided to a horizontally traveling portion of the conveyor (col. 4 lines 57-62) (Fig. 1);
a preheating pipe (33) that blasts hot air to surfaces of a container in the first chamber (27) (col. 4 lines 63-68, col. 5 lines 7-68); and

wherein liquid hydrogen peroxide is mixed with hot air prior to introduction through the conduit into the second chamber (col. 4 lines 34-36, col. 5 lines 7-68).
As to the claim limitation of the apparatus being for sterilizing a preform, it has been held that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). As to the limitation of a preform having a bottom tubular shape being laid in an irregular lying state on the conveyer, the preform is material worked upon by the apparatus and recitations of how the preform is processed by the apparatus are directed to an intended use of the apparatus (MPEP §2114-2115). The apparatus disclosed by Andersson et al. is fully capable operating in the manner claimed because a user could use preforms instead of the containers disclosed by Andersson et al. as the materially worked upon the apparatus; e.g., a user could place preforms, each having a bottomed tubular shape, in an irregular lying state on the conveyer and use the apparatus to blast hot air in chamber 27 and apply sterilizing hydrogen peroxide in chamber 28 to the preforms on the conveyer in the manner discussed above to sterilize the preforms. Therefore, the claim limitations directed to the apparatus sterilizing preforms and the conveyor having preforms laying thereon do not impart a patentable distinction over Andersson et al.
Andersson et al. is silent as to (i) preheating nozzles that blast hot air from both sides of the conveyor; (ii) spray nozzles that spray hydrogen peroxide water from both sides of the conveyer in a direction crossing the conveyer in the second chamber so as to adhere the hydrogen peroxide water to 
As to (i)-(ii), Adams et al. discloses an apparatus for disinfecting a product (10) (para. 9) (Fig. 1, sheet 1 of 1) comprising a conveyer (16) on which a number of products are laid (para. 9-10), a chamber provided to a horizontally traveling portion of the conveyer (para. 9) (Fig. 1), and nozzles that spray hydrogen peroxide water (para. 9-13), wherein the spray nozzles are positioned on opposite side walls (18a, 18b) of the chamber such that they spray the hydrogen peroxide water from both sides of the conveyer in a direction crossing the conveyer so as to adhere the hydrogen peroxide water to surfaces of the products (para. 9-10) (Fig. 1). Therefore, Adams et al. provides a teaching to position nozzles on opposite sides of a chamber through which a conveyer passes in order to apply fluid to surfaces of objects traveling on that conveyer. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the preheating pipe disclosed by Andersson et al. with nozzles that blast hot air from both sides of the conveyer, e.g. by providing hot air nozzles on opposite walls on either side of the conveyer within chamber 27, as taught by Adams et al., as the skilled artisan would recognize that such a modification would allow hot air to be more evenly applied to surfaces of containers traveling along the conveyer than the single pipe disclosed by Andersson et al. (see Fig. 1), and yield improved preheating of containers. 
By the same token, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the hydrogen peroxide conduit disclosed by Andersson et al. with spray nozzles that spray hydrogen peroxide water from both sides of the conveyer in a direction crossing the conveyer in the second chamber, as taught by Adams et al., as the skilled artisan would recognize that such a modification would allow hydrogen peroxide to be more 
As to the limitation of the spray nozzles spraying hydrogen peroxide water so as to adhere the hydrogen peroxide water to inner and outer surfaces of the preform on the conveyer, it has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (MPEP §2114). The spray nozzles taught by Andersson et al. in view of Adams et al. are fully capable of spraying so as to adhere hydrogen peroxide water to inner and outer surfaces of a preform on the conveyer, because the spray nozzles spray the hydrogen peroxide water from both sides of the conveyer onto objects thereon and could therefore adhere the hydrogen peroxide water both to an inner surface (e.g., via an opening of a preform placed on the container) and an outer surface (e.g., a side or bottom exterior surface of the preform opposite the opening).
As to the limitation of centers of openings of the spray nozzles being provided on the side walls at a height lower than centers of openings of the preforms lying on the conveyor this is a recitation of intended use as it is directed to the use of preforms which are not a positively recited part of the claimed apparatus. The prior art spray nozzles and corresponding centers of openings thereof necessarily have a height at which they are provided on the side walls (see Fig. 1 of Adams et al.), and in operation of the apparatus a user could place preforms having a size and shape such that centers of openings of the preforms are higher than those of the spray nozzles. Therefore, the prior art apparatus is fully capable of operating in the manner claimed.
As to (iii), Iwashita et al. discloses an apparatus for sterilizing a plastic container (para. 1, 18) (Figs. 1-2, sheets 1-2 of 2) comprising a nozzle (1) for spraying a sterilant onto the container (para. 5, 18). The nozzle (1) is connected to a source of hydrogen peroxide water such that the hydrogen peroxide 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify each of the spray nozzles taught by Andersson et al. in view of Adams et al. to further comprise a nozzle that jets hot air to mix with the hydrogen peroxide water, as Iwashita et al. discloses equipping a nozzle for spraying a sterilant with such a hot air supply nozzle for the purpose of providing a mixed hot air/hydrogen peroxide sterilant, and the skilled artisan would recognize that such a configuration would provide a hot air/hydrogen peroxide mixture with a more compact design than that of Andersson et al., which requires a large mixing chamber (see Fig. 1 of Andersson et al.). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clusserath et al. (US Patent Application Publication 2014/0157726) is directed to an apparatus for sterilizing preforms comprising a first preheating chamber and a second hydrogen peroxide sterilization chamber both provided to a conveyer conveying preforms.
Hada et al. (US Patent 5,879,648) is directed to an apparatus for disinfecting containers comprising preheating hot air nozzles and hydrogen peroxide nozzles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799